UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1168



RICHARD PEAMON,

                                              Plaintiff - Appellant,

          versus


KATHLEEN TREMPLER; DIVISION OF CHILD SUPPORT
CIRCUIT COURT FOR BALTIMORE COUNTY,

                                            Defendants - Appellees,

          and


STATE OF MARYLAND,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-2998-WMN)


Submitted:   April 27, 2000                   Decided:   May 2, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Richard Peamon, Appellant Pro Se. Shelly Eilene Mintz, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Richard Peamon appeals the district court’s order denying his

complaint filed under 42 U.S.C.A. §§ 1983, 1988(b) (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.       Accordingly, we affirm on the

reasoning of the district court.       See Peamon v. Maryland, No. CA-

99-2998-WMN (D. Md. Jan. 13, 2000). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2